Citation Nr: 1146262	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  11-09-185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially demonstrated years after service, and has not been shown by competent clinical, nor competent and credible lay, evidence of record to be related to active military service.

2.  Tinnitus was initially demonstrated years after service, and has not been shown by competent clinical, nor competent and credible lay, evidence of record to be related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a November 2009 VCAA letter satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the November 2009 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for hearing loss and tinnitus.  The Veteran was informed how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, and a VA audiological examination report dated in October 2010.  

The October 2010 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current disability and an etiology opinion.  The examiner provided a rationale for his opinion, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

The Board observes that the record contains the Veteran's DD Form 214; however, all other service personnel records are unavailable.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran. In February 2010, the RO requested the Veteran's service personnel records from the Records Management Center (RMC) and the National Personnel Records Center (NPRC).  The RO was informed that the records are fire-related and cannot be reconstructed.  The RO made a formal finding of unavailability of the Veteran's service personnel records in an April 2010 memorandum.  In an April 2010 letter, the RO informed the Veteran that they were unable to obtain his service personnel records.  The Veteran was notified of the inquiries made by the RO to obtain these records.  In addition, the Veteran was asked to submit any service personnel records that he may have to the RO.  In response to this letter, the Veteran submitted a copy of his DD Form 214 and his honorable discharge certificate.    

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for Service Connection

The Veteran contends that he currently has bilateral hearing loss and tinnitus that is related to acoustic trauma in military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to machine gun fire and explosives during basic training.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss "disability" under VA regulations.  As noted above, hearing loss "disability" is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  An October 2010 VA audiology examination report shows auditory thresholds of higher than 26 decibels (dB) in at least four of the required frequencies for both ears.  The examiner determined that the audio evaluation revealed mild to profound mid to high sensorineural hearing loss, bilaterally.  Thus, the evidence of record reveals that the Veteran has current bilateral hearing loss disability.

The Veteran contends that he injured his ears in military service due to loud noise exposure during basic training.  The Board observes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) during service was a carrier equipment repairman (radio electrician).  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As an equipment repairman it is not likely that the Veteran was exposed to loud noises as part of his MOS.  However, it is likely that the Veteran was exposed to noise from gunfire during basic training.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The Veteran's service treatment records do not reveal that the Veteran had any complaint or finding of hearing loss during active military service.  A June 1958 medical examination shows that the Veteran's ears were evaluated as normal and his hearing in both ears was 15 out of 15 in a whispered voice test.  Thus, there is no medical evidence of hearing loss during service.  

The Board observes that sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  There is no evidence that the Veteran was diagnosed with bilateral sensorineural hearing loss within one year after discharge from active military service.  In fact, the record contains two medical examinations for Reserve duty dated in April 1959 and July 1959 that reveal that the Veteran's ears were evaluated as normal and his hearing in both ears were 15 out of 15 in a whispered voice test.  Therefore, the Veteran's bilateral hearing loss is not presumed to have been incurred in active military service. 

The Board notes that the Veteran does not contend and the evidence does not show that the Veteran had hearing loss in service with a continuity of symptomatology since service.  Accordingly, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss disability and his active military service.  In this regard, the Veteran was provided with a VA examination in October 2010.  The Veteran reported that his noise exposure came exclusively from basic training with no hearing protection.   He denied vocational noise exposure as he worked in an office setting.  The Veteran had recreational noise exposure of shooting without hearing protection.  The examiner noted that the hearing tests during military service were whisper tests which are not frequency specific.  The examiner determined that the Veteran's current bilateral hearing loss is less likely as not the result of military service as the only military noise exposure was during basic training.  The Board concludes that this opinion is probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's bilateral hearing loss is related to the loud noise exposure in service.  

The Veteran contends that his bilateral hearing loss is related to military service.  The Board notes that, although under certain circumstances, under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current hearing loss disorder and exposure to loud noise during military service.  The only competent medical evidence of record asserts that the Veteran's bilateral hearing loss is not related to his military service.  

In addition, the Veteran asserts that a VA hearing aid tech informed him that his hearing loss pattern clearly shows that his loss was due to loud noise. See November 2009 statement in support of claim and June 2010 letter.  He claims that he has never worked around loud noises, attended loud concerts or  otherwise been around loud noises since military service.  Therefore, the Veteran concludes that his hearing loss is related to loud noise exposure in military service.  The Board notes that the hearing aid tech did not specifically relate the Veteran's hearing loss to loud noise exposure in service.  The Veteran's inference that his hearing loss is related to military service based on the statement made by the hearing aid tech is not a competent medical opinion.  As discussed above, the Veteran is not competent to provide an etiology opinion with respect to his sensorineural hearing loss.   The Board also notes that the Veteran's statements that he was not exposed to loud noises after service is not credible as he reported during the October 2010 VA examination that he has had recreational noise exposure from shooting guns without hearing protection.  Furthermore, the Veteran's recitation of a medical opinion is not competent medical evidence and it cannot be used to convey a medical opinion. See Robinette v. Brown, 8. Vet. App. 69, 77 (1995) (holding that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.").   Thus, the statements provided by the Veteran in November 2009 and June 2010 are not probative to the issue of whether the Veteran's hearing loss is related to active military service.

As the probative evidence of record does not establish a relationship between the Veteran's current hearing loss and his period of active service, the Board finds that the preponderance of the evidence weighs against the claim and service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  

Tinnitus

The Board notes that the medical evidence of record establishes that the Veteran currently has tinnitus.  In this regard, an October 2010 VA examination report shows that the Veteran had a current complaint of tinnitus.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75  (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds him to be credible in this regard.

The Veteran contends that he injured his ears in military service due to loud noise from being near gunfire and explosives during basic training.  As discussed above, the Board finds that it is likely that the Veteran was exposed to loud noise from gunfire during basic training.  Accordingly, the Board finds that the Veteran's history of exposure to loud noise is credible.  

The Board observes that the Veteran does not contend and the evidence does not otherwise show that his tinnitus began during military service.  In this regard, the Veteran's service treatment records do not reveal that the Veteran had complaints of or sought treatment for tinnitus during active military service.  A June 1958 medical examination shows that the Veteran's ears were evaluated as normal.  During the October 2010 VA examination, the Veteran reported that he has had recurrent intermittent tinnitus since approximately the 1960's.  Thus, there is no evidence or allegation of tinnitus being present during service, or continuity of symptomatology since service.  

With respect to whether the Veteran's tinnitus, initially demonstrated years after service, is etiologically related to noise exposure during active military service, the Veteran was provided with a VA examination in October 2010.  The Veteran reported that he first noticed that he had tinnitus in the 1960s.  He was unable to provide a specific onset date.  The examiner determined that the Veteran's current tinnitus is less likely as not the result of military service as the only military noise exposure was during basic training and he first noticed tinnitus years after military service.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record, including the Veteran's lay statements.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the record does not contain any competent medical evidence or opinion that would indicate the Veteran's tinnitus is related to the loud noise exposure in service.  

The Veteran contends that his tinnitus is related to military service.  The Board notes that, although under certain circumstances, under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's tinnitus is not related to his military service.  

Based on the foregoing, the Board finds that the record does not contain any competent medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to military service or any evidence indicating a continuity of symptoms since military service. Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


